GORMAN, J.,
with whom SAUFLEY, C.J., and MEAD, J., join, dissenting.
[¶ 33] I agree with the majority that 39-A M.R.S. § 201(5) (2007), in and of itself, does not require the reduction or elimination of Joseph A. Roy’s workers’ compensation benefits. However, I dissent from the majority’s conclusion that Roy remains entitled to receive ongoing incapacity benefits. Having filed a petition for review, Roy had the burden of establishing continued entitlement to benefits generally. In my view, from the point that Roy became totally incapacitated for reasons having no connection with his work injuries, he could no longer establish a continued right to ongoing workers’ compensation benefits. Thus, I would affirm the hearing officer’s decision.
*973[¶ 34] The plain language of section 201(5) provides only that employees are not entitled to compensation for a subsequent nonwork injury or disease that is unrelated to a prior work injury.4 It does not answer the question whether an employee who suffers a disabling work injury and subsequently suffers an unrelated but totally disabling medical condition is entitled to continue receiving benefits. That question is answered by the underlying purpose of our Workers’ Compensation Act, which is wage replacement, and our decisions and the decisions of the former Appellate Division holding that an independent intervening cause breaks the chain of causation between a work-related injury and a subsequent disability.
[¶35] The purpose of our workers’ compensation system is to provide wage replacement when an individual is unable to earn income as a result of a work injury. See 39-A M.R.S. § 212(1) (2007) (providing benefit for total incapacity equal to 80% of employee’s after-tax average weekly wage); 39-A M.R.S. § 213(1) (2007) (providing benefit for partial incapacity equal to 80% of the difference between average weekly wage before and after work injury). We have stated that “Because workers’ compensation benefits are designed to replace wages that would have been earned but for a work-related injury, they are no longer payable if the employee would not otherwise have been earning wages.” Cos-tales v. S.D. Warren Co., 2003 ME 115, ¶ 7, 832 A.2d 790, 792.5
[¶36] Except in very limited circumstances,6 there is no authority for paying benefits to individuals injured at work who suffer no incapacity to earn. See 39-A M.R.S. § 214(1)(A), (C) (2007) (providing for no workers’ compensation benefits when employee refuses bona fide offer of post-injury, reasonable employment, or when post-injury earnings meet or exceed pre-injury earnings). To my knowledge, there is no authority for paying benefits to individuals who, like Roy, would not be earning wages even if they had not suffered a work injury. To hold, as the majority has done here, that the employer remains obligated to pay benefits to someone who is totally disabled by a nonwork-related injury changes the benefits received from wage replacement benefits to disability payments.
[¶ 37] The hearing officer (.Knopf, HO) found that Roy was totally incapacitated from work as a result of the work-related neck and back conditions until March 6, 2006, when Roy’s liver condition caused him to be totally incapacitated “irrespec*974tive of the ongoing effects of the work-related injuries.” Accordingly, she awarded no ongoing benefits after that date.
[¶ 38] The hearing officer based her decision on both section 201(5) and the doctrine of “independent intervening cause.” See, e.g., Dufault v. Midland-Ross of Canada, Ltd., 380 A.2d 200, 204 (Me.1977) (stating that an independent intervening cause is one that is sufficient to break the chain of causation between a work-related injury and subsequent incapacity, thus relieving the employer of liability for benefits). While I disagree that section 201(5) compels the cessation of benefits here, I agree with the hearing officer that Roy is no longer entitled to benefits because his disability is now independently caused by the medical condition that post-dates the work injury.
[¶ 39] There is a long line of cases from the former Workers’ Compensation Board Appellate Division7 that hold that a causally unrelated injury or illness may constitute an independent intervening cause that removes liability from the employer.8 These cases suggest that when a subsequent injury would have caused the incapacity by itself, and the employee would have suffered the same level of incapacity in the absence of the prior work injury, the independent event will sever the causal link between the work injury and the ultimate incapacity. For example, in Miller v. Penley Corp., Me. W.C.C.App. Div. 93-07 at 31-32, 34 (Me.1993), the Appellate Division upheld a decision of a commissioner determining that an employee who suffered 50% partial incapacity as a result of a work-related injury, was no longer entitled to benefits after he suffered a non-work-related, totally disabling heart attack. The commissioner had found that the sole cause of the incapacity was the heart attack. Id. at 32.
[¶ 40] The most recent case in which we directly addressed the issue of independent intervening cause was Mathieu v. Bath Iron Works, 667 A.2d 862 (Me.1995), which predates the enactment of section 201(5). In Mathieu, the employee suffered a work-related back injury in 1988. Id. at 864. He returned to light duty work at reduced pay and was awarded partial incapacity benefits. Id. Thereafter, he suffered an ankle injury in a nonwork-related car accident that required surgery and caused him to miss work for six months. Id.
*975[¶41] The employee filed a petition seeking total benefits for the period he was out of work on the theory that the ankle injury aggravated or combined with the prior work injury to cause the total incapacity. Id. A workers’ compensation commissioner ruled that the ankle injury was an independent intervening cause of the total disability and denied the employee’s petition. Id.
[¶ 42] The employee appealed, contending that independent intervening cause is a tort law doctrine that does not apply in workers’ compensation cases. Id. We reviewed the case law as it pertained to the issue of whether an independent intervening cause may cut off the employer’s liability for incapacity from a work injury, and concluded that it would not cut off liability “as long as the prior injury remains a ‘cause’ of the employee’s ongoing condition.” Id. We affirmed the commissioner’s decision, reasoning:
Mathieu bore the burden of proof on his petition for restoration to show that his short-term total incapacity was caused, at least in part, by a work-related injury. Although the Commissioner referred to the ankle injury as an “independent intervening cause,” the decision read as a whole suggests that because Mathieu “was totally incapacitated solely as a result of the motor vehicle accident during the period of March 2, 1991 through August 5, 1991,” his prior work injury ceased to be a “cause” of his incapacity during the period of his totally debilitating ankle condition.

Id.

[¶48] Roy argues that because his work injuries never ceased to be a cause of his incapacity, he remains entitled to benefits. However, the commissioner in Math-ieu did not conclude that the employee stopped suffering the effects of his work injuries; just that the work injuries were not the cause of his total incapacity. Id. Similarly, when Roy became totally incapacitated as a result of his liver condition, the liver condition intervened and operated independently to cause the incapacity, regardless of whether he continued to suffer the effects of the work injuries. While Mathieu applied the law predating the enactment of section 201(5), it is my view that that provision does not speak to an employee’s entitlement to continued benefits when that employee suffers two concurrent disabling conditions, one work-related and one not. It speaks only to whether the employee is entitled to compensation for the nonwork injury.
[¶ 44] Decisions of the Board interpreting the Workers’ Compensation Act are “entitled to great deference and will be upheld on appeal unless the statute plainly compels a different result.” Jordan v. Sears, Roebuck & Co., 651 A.2d 358, 360 (Me.1994) (quotation marks omitted). Because section 201(5) does not plainly compel a different result; because the entire system of benefits is premised upon the understanding that lost-time benefits are intended to replace wages that, but for the work-related injury, would have been earned by the employee; and because there is support in the record for the conclusion that Roy developed a health condition independent of his work injuries that has rendered him totally incapacitated, I would affirm the hearing officer’s decision not to award ongoing incapacity benefits from that point forward.

. Title 39-A M.R.S. § 201(5) (2007) provides: "If an employee suffers a nonwork-related injury or disease that is not causally connected to a previous compensable injury, the subsequent nonwork-related injury or disease is not compensable under this Act.”


. Costales v. S.D. Warren Co., 2003 ME 115, 832 A.2d 790, involved the retirement presumption, but the reasoning applies equally to the current facts. Pursuant to 39-A M.R.S. § 223 (2007), "[a]n employee who terminates active employment and is receiving nondisa-bility pension or retirement benefits ... is presumed not to have a loss of earnings or earning capacity as the result of compensable injury or disease under this Act.” The rationale underlying this presumption is that an individual who would otherwise not be working is not entitled to wage loss benefits— because there would be no wages to replace. An individual who suffers a subsequent, non-work-related, totally disabling condition is no longer entitled to wage loss benefits because that individual would no longer be working even if he had not suffered the workplace injury. Just as with a retired individual, there are no wages to replace.


. Specific loss benefits, awarded for loss or loss of use of a particular body part, compensate the employee for "human factors” in addition to wage loss. 39-A M.R.S. §§ 212(2), (3), 221(1) (2007).


. In the advisory notes to our Appellate Rules, parties are directed to consider and cite to decisions of the former Appellate Division when appropriate. M.R.App. P. 23 advisory committee’s note to 2003 amend. We have in several cases looked to decisions of the Appellate Division for guidance as to how the current Act should be applied. See, e.g., Dorr v. Bridge Constr. Corp., 2000 ME 93, ¶ 9, 750 A.2d 597, 600; Frank v. Manpower Temp. Servs., 687 A.2d 623, 625 (Me.1996). I find it particularly appropriate to rely on authority from the former Appellate Division in this case, where the 1992 Workers’ Compensation Act does not provide an answer to the issue presented.


. Miller v. Penley Corp., Me. W.C.C.App. Div. 93-07 (Me.1993) (holding employee’s heart attack was independent intervening cause); Wortman v. Town of Fort Fairfield, Me. W.C.C.App. Div. 92-193 (Me.1992) (holding employee's heart condition was independent intervening cause); Lapoint v. Georgia-Pacific Corp., Me. W.C.C.App. Div. 92-154 (Me.1992) (holding employee’s shoulder injury was independent intervening cause); Soucy v. M.S.A.D. #54, Me. W.C.C.App. Div. 92-110 (Me.1992) (holding employee's heart disease was independent intervening cause); Helie v. Richard E. Fisher, Me. W.C.C.App. Div. 92-101 (Me.1992) (holding employee's suicide attempt was independent intervening cause); St. Louis v. Collins Corner Rest., Me. W.C.C.App. Div. 89-180 (Me.1989) (holding employee’s subsequent injury to same knee from car accident was independent intervening cause).